Citation Nr: 0712265	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-34 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss.

3.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.

4.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for a bipolar disorder.

5.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 40 percent disabling, 
including entitlement to a rating higher than 20 percent 
prior to July 14, 2005.

6.  Entitlement to an initial rating higher than 60 percent 
for psoriasis.

7.  Entitlement to an effective date earlier than May 13, 
2002, for the grant of a total rating based on individual 
unemployability.

8.  Entitlement to special monthly pension based on the need 
for aid and attendance of another or being housebound.

9.  Whether clear and unmistakable error was committed in 
assigning a 20 percent rating for a left shoulder disability 
in a December 2, 1992, rating decision.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The Board first considered the appeal in June 2006 and 
remanded all claims for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  All requested development was 
performed and the matter is now properly returned to the 
Board for appellate consideration.

The veteran was represented by Richard A. LaPointe, Attorney 
at Law, throughout the majority of this lengthy and rather 
complicated appeal.  Mr. LaPointe is no longer recognized by 
the Board as a legal representative and the veteran was so 
advised.  In March 2006, the veteran advised the Board that 
he would proceed without representation.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's current back problems did not begin during 
service, within one year of discharge from service or as a 
consequence of service.

3.  In a June 1982 rating decision, the RO denied entitlement 
to service connection for bilateral hearing loss.  The 
veteran was notified of the decision and of his appellate 
rights, but did not appeal the denial.

4.  In a February 1996 rating decision, the RO denied 
entitlement to service connection for a psychiatric disorder 
and found that new and material evidence had not been 
obtained to reopen the previously denied claim of entitlement 
to service connection for bilateral hearing loss.  The 
veteran was notified of the decision and of his appellate 
rights, but did not appeal the denial.

5.  In an April 2000 rating decision, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder.  The veteran was notified on the decision and of 
his appellate rights, but did not appeal the denial.

6.  Evidence obtained since the time of the RO's February 
1996 and April 2000 rating decisions does not relate to 
unestablished facts necessary to substantiate the claims of 
entitlement to service connection for bilateral hearing loss, 
bipolar disorder and/or post-traumatic stress disorder.

7.  The veteran is right hand dominant.

8.  As of July 14, 2005, there is evidence of left shoulder 
flexion limited to 40 degrees and abduction limited to 20 
degrees.  There is no evidence of a false flail joint or 
nonunion of the shoulder.

9.  Prior to July 2005, the veteran has been able to lift the 
left arm to at least midway between his side and shoulder 
level.

10. The maximum schedular rating is assigned for psoriasis 
and there is no evidence of visible or palpable tissue loss 
on the face, gross distortion or asymmetry of facial features 
or six or more characteristics of disfigurement of the face, 
head or neck.

11. The veteran's application for a total rating based on 
individual unemployability was received on April 24, 2003.  
He met the schedular criteria for a total rating on May 13, 
2002.

12. The veteran is not legally blind or bedridden, nor has he 
lost the use of his hands or feet.

13. The veteran is not unable to dress and undress himself, 
keep himself ordinarily clean and presentable, feed himself, 
attend to the wants of nature, or protect himself from 
dangers incident to his daily environment.

14. The veteran is not in need of regular aid and attendance 
nor is he housebound.

15. At the time of the December 1992 rating decision, all 
facts were not before the adjudicator when assigning a 20 
percent rating for a left shoulder disability.  

16. The December 1992 rating decision assigning a 20 percent 
rating for a left shoulder disability did not contain factual 
or legal errors of such magnitude, individually or 
cumulatively, that a different outcome would have to have 
been reached in their absence.







CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service nor is such a disability 
presumed to have been incurred in service.  38 U.S.C.A. 
§ 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2006).

2.  Evidence received since the RO denied entitlement to 
service connection for bilateral hearing loss, a psychiatric 
disorder, and for post-traumatic traumatic stress disorder is 
not new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3.  The claims of entitlement to service connection for 
bilateral hearing loss, a psychiatric disorder and for post-
traumatic stress disorder are not reopened.  38 U.S.C.A. 
§§ 1110, 7105 (West 2002).

4.  Criteria for a rating higher than 20 percent prior to 
July 14, 2005, for a left shoulder disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5202 
(2006).

5.  Criteria for a rating higher than 40 percent for a left 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5010, 5202 (2006).

6.  Criteria for a rating higher than 60 percent for 
psoriasis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Code 7816 (2006).

7.  Criteria for assignment of an effective date prior to May 
13, 2002, for the grant of a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).

8.  Criteria for special monthly pension based on the need 
for regular aid and attendance and/or housebound status have 
not been met.  38 U.S.C.A. § 1521 (2002); 38 C.F.R. §§ 3.350, 
3.351, 3.352 (2006).

9.  Clear and unmistakable error is not shown in the December 
2, 1992, rating decision assigning a 20 percent rating for a 
left shoulder disability.  38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April 2002, July 2002, September 2003 and 
June 2006, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claims of 
entitlement to service connection, to increased ratings, to 
an earlier effective date, to special monthly pension, and to 
reopen the previously denied claims of entitlement to service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and notice of the specific evidence needed to 
reopen claims, as is now required by Kent v. Nicholson, 20 
Vet. App. 1 (2006), was provided in the June 2006 letter to 
the veteran.  Accordingly, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

The Board points out that the provisions of the VCAA are not 
applicable to claims of clear and unmistakable error in an RO 
determination.  See Parker v. Principi, 15 Vet. App. 407, 412 
(2002).  CUE claims are not conventional appeals, but 
requests for revisions of previous decisions.  See Disabled 
American Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 
2000) citing Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 
1998).  Thus, the moving party bears the burden of presenting 
allegations of error which existed at the time of the 
decision alleged to be the product of CUE.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-179 (2001).  As a 
consequence, notifying an appellant of evidence necessary to 
substantiate a claim and assisting him in obtaining such 
evidence are obviously not requirements for CUE claims.

With respect to the timing of VCAA notice for all other 
claims here on appeal, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) held in 
Pelegrini that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, initial notices were 
provided prior to the appealed AOJ decisions in keeping with 
Pelegrini.  Additionally, the most recent and fully compliant 
notice provided in June 2006 was followed by a Supplemental 
Statement of the Case issued in August 2006.  Thus, all 
notices are deemed to be pre-decisional as per Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  The record reflects that the veteran withdrew his 
request for an RO hearing in October 2003 and for a Board 
hearing in June 2006.  As such, it appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  

Following a complete review of the record, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.  As noted above, the 
veteran has elected to proceed with his appeal without the 
assistance of counsel following notice from the Board that 
his previous representative is no longer recognized to 
practice before it.  Therefore, the merits of each claim will 
not be discussed.

Service Connection

The veteran contends that he developed degenerative disc 
disease in the lumbar spine as a result of activities 
performed during his service in the 1970's.  He asserts that 
even though he did not require treatment for a back 
disability during service, the physical activities performed 
during that timeframe set the tone for his developing a back 
problem later in life.  The veteran avers that carrying heavy 
equipment while marching caused his low back disability.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Degenerative arthritis is recognized as a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that the disease manifest to a degree of ten percent or 
more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the veteran was discharged 
from service in June 1974, the evidence must show that 
degenerative disc disease of the lumbar spine manifest to a 
degree of ten percent by June 1975 in order for service 
connection to be granted based upon a presumptive period.  
There is no statutory or regulatory provision to allow for an 
extension of a presumptive period.

Service records do not include any complaints of or treatment 
for a low back disability.  The veteran underwent discharge 
examination in April 1974 and was not found to have a back 
disability.  There are no records dated within one year of 
discharge from service reflecting complaints of back 
disability.

The veteran underwent VA examination in 1980 and made no 
complaints of back problems.  He participated in alcohol 
abuse treatment several times during the 1990's and made no 
complaints of back problems during those lengthy periods of 
inpatient treatment.  In fact, he underwent a physical in 
November 1991 and was noted to have no pain and a full range 
of motion in the spine; a June 1993 physical examination 
report reflects that the back was straight and nontender.  

The veteran underwent VA orthopedic examination in October 
1992 and had a full forward flexion of the back with no 
problems reaching his feet; he had no complaints of back 
problems in 1992 nor at another orthopedic evaluation in 
December 1995.  A treatment note dated in September 2001 
includes a full history as provided by the veteran.  He 
related at that time that he began having back pain seven 
years earlier; there was no mention of an in-service event 
that could have caused a back injury.  In a letter dated in 
April 2002, the veteran advised VA that his low back pain was 
caused by his infantry duties; he did not mention a specific 
event during service that may have caused a low back injury.  
Current medical evidence shows degenerative disc disease in 
the lumbar spine.

Given the evidence as outlined above, the Board finds that 
the veteran does not have a back disability that began during 
service or within one year of discharge from service.  
Additionally, medical evidence clearly shows that the veteran 
had no back disability well into the 1990's, approximately 
twenty years following his discharge from service.  The 
veteran now has degenerative arthritis of the low back, but 
his assertion that physically-demanding activities performed 
in his youth in the 1970's is not supported in the medical 
evidence.

The medical evidence shows that the veteran began having back 
problems in the late 1990's and first sought treatment in 
2000 and 2001.  Oddly, he is a life-long drug and alcohol 
abuser, yet is currently prescribed large doses of narcotic 
pain medication for complaints of low back pain.  His 
statements that infantry duties in the 1970's caused him to 
develop degenerative arthritis without any comment on his 
lengthy history of physically abusing his body is the only 
evidence in support of his claim.  Without supporting medical 
evidence, however, the Board finds that the statements are 
simply insufficient to establish a relationship between 
disability that developed decades after service and service 
activities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  

Following a complete review of the record evidence, the Board 
specifically finds that VA is not required to seek a medical 
opinion regarding etiology of current back disability under 
38 C.F.R. § 3.159(c)(4) because the medical evidence does not 
include any suggestion that disability diagnosed 
approximately thirty-five years after service began as a 
consequence of service.  The veteran's current claim that 
back disability began as a result of infantry activities does 
not provide the necessary foundation for VA to further 
develop the medical record because the medical evidence of 
record clearly reflects the veteran's history of back 
disability beginning decades after service without any 
precipitating event documented during service.  Accordingly, 
service connection for degenerative disc disease is denied on 
a direct and on a presumptive basis as it was not incurred 
during service, within one year of discharge from service, or 
as a consequence of service.

New and Material Evidence

In June 1982, the RO denied service connection for bilateral 
hearing loss, finding that the veteran had well-documented 
hearing loss upon entry into service with no evidence of an 
increase in disability during service.  The veteran was 
advised of the denial of benefits and of his appellate 
rights, but did not appeal the decision.  As such, it became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In February 1996, the RO denied service connection for a 
psychiatric disorder, finding that there was no evidence of 
chronic psychiatric disorder having its origin during 
service.  At that time, the RO also declined to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss as new and material evidence had not 
been obtained.  The veteran was advised of the decision and 
of his appellate rights, but again did not appeal the 
decision.  As such, it became final. 

In April 2000, the RO denied service connection for post-
traumatic stress disorder based on allegations of a personal 
assault during service, finding that the claim was not well-
grounded because there was no confirmed diagnosis of post-
traumatic stress disorder.  The veteran was advised of the 
decision and of his appellate rights, but did not appeal the 
decision.  Again, the decision became final without the 
veteran expressing disagreement with it within one year.  See 
38 C.F.R. § 20.1103.

The veteran now seeks to reopen his claims for service 
connection for bilateral hearing loss, a bipolar disorder and 
for post-traumatic stress disorder as a result of a personal 
assault.  Despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For claims filed 
after August 2001, such as this request to reopen based upon 
a letter received in April 2002, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.

The Board notes that the VCAA eliminated the concept of a 
well-grounded claim.  In some instances, claims previously 
denied as not well-grounded will be reopened and considered 
on the merits even if new and material evidence is not 
obtained.  The VCAA, which was enacted on November 9, 2000, 
specifically requires readjudication if the claim (1) became 
final between July 14, 1999, and the enactment of the VCAA, 
(2) was issued by the Secretary of Veterans Affairs or a 
court on the basis the claim was not well-grounded and (3) 
the veteran made a request for readjudication within two 
years of the enactment of the VCAA.  See Pub. L. No. 106-475, 
§ 7, 114 Stat. 2096, 2099-100 (2000).  

The April 2000 rating decision denying service connection for 
post-traumatic stress disorder based on a finding that the 
veteran had not submitted a well-grounded claim became final 
one year after it was rendered, April 19, 2001.  Because this 
date is after the enactment of the VCAA, the claim cannot be 
reviewed on the merits without new and material evidence.  
Therefore, the Board must now review all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decisions here in question.  The credibility of new evidence 
is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Hearing Loss

At the time service connection was denied for hearing loss 
and subsequently reviewed based on a request to reopen, the 
record included evidence of pre-service hearing loss.  In 
June 1971, the veteran's private physician advised that the 
veteran had bilateral high frequency hearing loss of a 
variety that would be aggravated by exposure to gunfire and 
explosions.  He further advised that radio work would not 
bother the veteran's hearing.  

Examination in October 1971, in conjunction with a diagnosis 
of an ear infection, resulted in pure tone thresholds, in 
decibels, being recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
-
75
LEFT
30
30
40
-
110

On separation examination in April 1974, pure tone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
-
10
LEFT
15
10
10
-
90

Upon VA examination in July 1980, pure tone thresholds were 
recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
60
LEFT
10
10
25
-
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

Based on the evidence as outlined above, service connection 
was denied as there was no evidence of an increase in 
disability during service to suggest aggravation of a pre-
existing disability.  It was noted that the veteran's hearing 
acuity, in fact, appeared to be better than at the time of 
enlistment.  The veteran's attempt to reopen his claim in 
September 1995 was not accompanied by any additional 
evidence.

Since the time of the last final decision regarding hearing 
loss in February 1996, the veteran has only provided his 
personal statements that he believes he developed hearing 
loss in both ears during his period of service.  His 
treatment records do not include any findings of hearing loss 
caused or aggravated by activities performed during service, 
including exposure to gunfire or explosions.  The veteran has 
not identified any medical evidence to link current hearing 
loss to service.

Following a complete review of the record, the Board finds 
that the only new evidence is the veteran's correspondence 
asserting that he has hearing loss.  This evidence is not 
material because it simply repeats his earlier claims and 
does not address a medical link between current disability 
and service which is the element missing from the veteran's 
claim.  The veteran has not acknowledged that he entered 
service with hearing loss and he has not identified any 
evidence to support his contention that current disability 
was caused by service.  Without medical evidence to 
substantiate the veteran's claim, the Board finds that new 
and material evidence has not been obtained to reopen the 
claim.  As such, service connection for bilateral hearing 
loss remains denied.

Bipolar Disorder

At the time service connection was denied for a psychiatric 
disorder in February 1996, the evidence of record included 
one notation in November 1972 of the veteran having 
difficulty sleeping after receiving a personal letter from 
his father during service.  He was determined to be an opiate 
abuser, but not drug dependent, upon separation examination 
in April 1974.  The veteran was not diagnosed as having a 
psychiatric disorder upon discharge from service and he was 
not treated for a psychoses within one year of discharge from 
service.  

The veteran began treatment for drug and alcohol abuse in 
1991 and made no complaints of in-service psychiatric 
problems.  He was noted to be homeless and jobless due to 
alcohol abuse.  Diagnoses in November 1991 were alcohol and 
polysubstance abuse and it was noted that there were no 
problems with depression.  The veteran was again treated on 
an inpatient basis for alcohol abuse in 1993 and made no 
complaints of in-service psychiatric problems.  Discharge 
diagnoses were the same as in 1991.

The veteran underwent VA examination in December 1995 and 
complained of feeling depressed most of his life.  He related 
that he did not want to work, but believed that he should.  
The veteran discussed a history of physical and sexual abuse 
by his stepfather before joining the service.  Axis I 
diagnoses were dysthymic disorder and alcohol and drug 
dependence.


Given the evidence as outlined above, service connection for 
a psychiatric disorder was denied as there was no evidence of 
an acquired psychiatric disorder during service or related to 
service.  Since that time, treatment records show a diagnosis 
of bipolar disorder in 1999.  In December 2000, it was noted 
that the veteran was only involved in couples' therapy, but 
indicated that he was ready to address his other psychiatric 
issues.  Treatment notes do not include a history of 
psychiatric disorder during service or any link between the 
current diagnosis of a bipolar disorder and the veteran's 
period of service.  Psychiatric treatment notes are 
predominantly related to the veteran's lengthy history of 
drug and alcohol abuse.

The veteran underwent VA examination in March 2000 and 
complained of difficulty sleeping.  He related that he did 
not participate in combat, but was assaulted by fellow 
servicemen.  Axis I diagnoses included bipolar disorder, but 
it was not medically related to activities described as 
having occurred during service.

Based on the evidence as outlined above, the Board finds that 
the evidence obtained since the 1996 denial of service 
connection for a psychiatric disorder is new but it is not 
material because it does not speak to the issue of whether 
currently diagnosed psychiatric problems are due to service 
and/or began during service.  The veteran is now diagnosed 
and treated for a bipolar disorder, but the medical evidence 
does not even remotely suggest that his service in the 1970's 
caused the disability or that the disability began during 
service or within one year of service.  The medical evidence 
clearly shows that the veteran aggressively abused drugs and 
alcohol throughout the 1980's and 1990's and was not 
considered to have an Axis I psychiatric disorder other than 
alcohol and polysubstance abuse for most of that time.  In 
1999, the veteran was found to have a bipolar disorder but 
its origin is not linked to service in the 1970's.  
Therefore, the Board finds that new and material evidence has 
not been obtained to reopen the previously denied claim.  
Consequently, service connection for bipolar disorder remains 
denied.

Post-traumatic Stress Disorder

At the time service connection for post-traumatic stress 
disorder was denied in April 2000, the record included a 
lengthy history of psychiatric treatment notes reflecting a 
history as provided by the veteran of emotional and sexual 
abuse at the hands of a step-father.  The record also 
included evidence of the veteran having dislocated his left 
shoulder during service as a result of an altercation or a 
mugging.  There was no suggestion prior to 1999 of the 
veteran having been sexually assaulted during service.

In December 1999, the veteran related having been sodomized 
by a number of black servicemen, having his left shoulder 
dislocated at that time, and having had problems with black 
people since that time.  A psychologist diagnosed post-
traumatic stress disorder, but testing at that time was 
essentially invalid with grossly elevated validity and 
clinical scales.  The psychologist interpreted the invalid 
testing as a plea for help, but did not discuss the veteran's 
pre-service history of well-documented abuse by a family 
member as opposed to the assertion that he was assaulted 
during service.

Upon VA psychiatric examination in March 2000, the veteran 
related a history of in-service abuse as outlined above.  
After a complete evaluation and review of the record, the 
examining psychiatrist diagnosed a bipolar disorder and 
opined that the veteran did not meet criteria for a diagnosis 
of post-traumatic stress disorder.  It was noted that the 
only symptom associated with such a diagnosis was difficulty 
sleeping.

Treatment records dated since the VA psychiatric examination 
do not include a diagnosis of post-traumatic stress disorder.  
The veteran, however, has continued to assert that he has the 
disability as a result of in-service trauma.  He has argued 
that VA treats allegations of rape of a woman quite 
differently than allegations of rape by a man, but has not 
indicated what else VA should do to assist in substantiating 
his claim.

The Board has carefully reviewed the totality of evidence 
related to the veteran's psychiatric complaints and finds 
that the evidence obtained since April 2000 is certainly new 
in that it was not previously before agency decision-makers, 
but it is not material because it does not confirm the 
veteran's assertion that he experiences post-traumatic stress 
disorder as a result of in-service personal assault.  It was 
not until 1999 that the veteran began relating a history of 
sexual abuse at the hands of servicemen and there is no 
corroborating evidence in his service records to support his 
contention that he reported an incident other than 
dislocating his left shoulder.  Although a psychologist 
rendered a diagnostic impression of post-traumatic stress 
disorder in December 1999, a psychiatrist evaluated the 
veteran in March 2000 and determined that criteria for a 
diagnosis of post-traumatic stress disorder were not met.  
Thus, even if it were accepted that the veteran experienced a 
traumatic personal assault during service, his claim would 
not be substantiated because he is not diagnosed as having 
post-traumatic stress disorder.  The Board acknowledges the 
veteran's expressed frustration with VA's development of his 
personal assault claim, but can find no area of development 
left unturned.  Consequently, the claim is not reopened and 
service connection for post-traumatic stress disorder due to 
personal assault remains denied.

Increased Rating

The veteran contends that his skin disorder and left shoulder 
disability are more severe than evaluated.  He advised VA in 
April 2002 that could not use his left arm and believed that 
he had pinched nerves in his neck.  The veteran has not made 
any specific assertions with respect to his skin condition 
limiting employability.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, as with the 
veteran's left shoulder disability, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where entitlement to compensation 
has been established and a higher initial disability rating 
is at issue, as with the claim regarding psoriasis, the level 
of disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Left Shoulder

The veteran's left shoulder was assigned a 20 percent rating 
in December 1992.  The current claim stems from a request for 
an increase in rating submitted in April 2002 when the 
veteran stated that he could no longer use his left arm.  A 
rating of 40 percent was assigned effective July 14, 2005, 
the date a VA examination report showed a decrease in range 
of motion.

The veteran's left shoulder disability, which has been 
described as chronic dislocations and degenerative arthritis, 
is evaluated using criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  The veteran is right hand dominant so 
ratings are assigned for the minor upper extremity.  A 20 
percent rating is assigned when there is evidence of 
recurrent dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements, or 
malunion with marked deformity.  A 40 percent rating is 
assigned when there is evidence of a fibrous union of the 
humerus, and a 50 percent rating is assigned when there is 
nonunion of the humerus (false flail joint).

Ratings may also be assigned based on limitation of arm 
motion under 38 C.F.R. § 4.71a Diagnostic Code 5201.  
Specifically, a 20 percent rating is assigned when there is 
limitation of the arm movement to midway between the side and 
shoulder level; a 30 percent rating is assigned when motion 
is limited to 25 degrees from the side.  A 40 percent rating 
may be assigned under Diagnostic Code 5200 when there is 
evidence of ankylosis of the scapulohumeral articulation.

Traumatic arthritis is assigned the Diagnostic Code 5010, but 
evaluated as degenerative arthritis under Diagnostic Code 
5003 based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

The medical evidence reveals that the veteran was admitted 
for alcohol dependence treatment in September 2001 and 
advised that his left shoulder had been relatively pain-free 
until he fell a few months earlier when pushing a lawn mower 
across the yard.  He had tenderness across the joint and was 
scheduled for an orthopedic consult.  Upon orthopedic 
examination, the veteran had abduction in the left shoulder 
to 70 degrees, flexion to 30 degrees and was able to elevate 
the left arm to 80 degrees.  The majority of his treatment 
records with respect to orthopedic complaints from that time, 
however, relate to back pain and the need for morphine to 
control that type of pain instead of shoulder pain.  It is 
certainly acknowledged that the use of such a strong narcotic 
for one type of pain will limit all orthopedic pain.

The veteran underwent VA examination in July 2005 and 
complained of hardly being able to move his left shoulder.  
He did not, however, present with a sling or assistive 
device.  The veteran advised that he had not worked since 
1998 due to various aches and pains, that he had experienced 
no recent dislocations of the shoulder, but that he heard 
popping in the shoulder about twenty times over the previous 
two years.  There was tenderness in the left shoulder and the 
veteran expressed that he had severe pain at 40 degrees of 
flexion, 20 degrees of abduction, and 5 degrees of internal 
rotation; he had 0 degrees of external rotation.  The veteran 
also showed a weak grip strength in the left hand, but there 
were no findings with respect to possible pinched nerves in 
the neck as earlier described by the veteran.  The examiner 
rendered the diagnostic impression of degenerative arthritis 
with recurrent dislocations and decreased motion and opined 
that the veteran would not experience additional disability 
with repetitive motions because he did not perform such 
activities.

Given the evidence as outlined above, the Board finds that 
there is no evidence of a fibrous union of the humerus to 
justify the assignment of a 40 percent rating for left 
shoulder disability at any time.  Additionally, there is no 
evidence of motion in the left arm being limited beyond 
midway between the side and shoulder level until the July 
2005 examination notwithstanding the veteran's assertions 
that he could hardly use the arm.  Although the veteran 
claimed that he could not use his left arm in April 2002, his 
treatment records are not consistent with this allegation.  
In fact, there is no medical evidence suggesting that the 
veteran has lost the use of his left arm.  Treatment records 
do not support assignment of a rating higher than 20 percent 
prior to July 2005, and assignment of a 30 percent rating as 
of July 2005, under Diagnostic Codes 5201 or 5202.  
Additionally, there is no medical evidence to suggest that 
disability evaluations for pinched nerves should be 
considered in addition to a rating for recurrent shoulder 
dislocations and arthritis.  As such, the Board will not 
discuss ratings using neurologic criteria.

The assignment of a 40 percent rating as of July 2005 appears 
to be an elevation based on complaints of pain, possibly 
using DeLuca, but the Board sees no support for such an 
assignment as the maximum rating allowed under the Schedule 
of Ratings for loss of motion in the minor upper extremity 
without evidence of ankylosis of 30 percent.  There is no 
ankylosis to allow for assignment of a 40 percent rating and 
there is no evidence of false flail joint or nonunion of the 
humerus to allow for the assignment of a 50 percent rating.  
Therefore, the Board finds that a rating higher than 20 
percent prior to July 2005 must be denied.  Additionally, a 
rating higher than 40 percent must also be denied as the 
evidence does not even support the assignment of that rating.  
Because the veteran has already been awarded a 100 percent 
rating based on individual unemployability, the Board will 
not discuss assignment of an extra-schedular rating for the 
left shoulder.

Psoriasis

The veteran is assigned a 60 percent rating for psoriasis 
under 38 C.F.R. § 4.118, Diagnostic Code 7816, as more than 
forty percent of his body is affected by the disorder.  There 
is no higher schedular rating available for assignment for 
psoriasis.  A higher rating of 80 percent, however, may be 
assigned under Diagnostic Code 7800 if there is evidence of 
disfigurement of the head, face or neck due to visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features, or six 
or more characteristics of disfigurement.  The eight 
characteristics of disfigurement are:  (1) scar five or more 
inches in length; (2) scar at least one-quarter inch wide at 
widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches; (6) skin texture abnormal in an 
area exceeding six square inches; (7) underlying soft tissue 
missing in an area exceeding six square inches; and (8) skin 
indurated and inflexible in an area exceeding six square 
inches.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 
(1).

In January 2003, the veteran underwent VA dermatologic 
examination and complained of having scaly lesions over most 
of his body during various times of the year.  He related 
that he had to use ointments all the time and that most of 
his lesions were on his scalp, eyebrows, legs, groin, elbows 
and chest.  The veteran expressed sensitivity about the 
lesions on his face, but they were not described as 
disfiguring.  The examiner reviewed the record and diagnosed 
psoriasis with fifty to sixty percent of the body surface 
involved.

Treatment records show periodic complaints of rashes and the 
use of corticosteroid creams.  There is no reference to 
disfigurement of the face, head or neck in the treatment 
records or in any statements received from the veteran.

Given the evidence as outlined above, the Board finds that 
the veteran is assigned the maximum rating allowed under the 
rating schedule for psoriasis and a higher rating cannot be 
assigned for disfigurement of the face, head or neck because 
the medical evidence does not show visible or palpable tissue 
loss on the face, gross distortion or asymmetry of facial 
features or six or more characteristics of disfigurement.  
Therefore, a rating higher than 60 percent for psoriasis is 
denied.  Because the veteran has already been awarded a 100 
percent rating based on individual unemployability, the Board 
will not discuss assignment of an extra-schedular rating for 
psoriasis.

Earlier Effective Date

The veteran requests that a date earlier than May 2002 be 
assigned for the award of a total rating because he has been 
unemployed since 1998.  The veteran does not dispute the fact 
that he did not submit an application for a total rating 
until April 2003, nor that he was awarded a 90 percent 
schedular rating for service-connected disability effective 
May 13, 2002.  As discussed above, the veteran requested that 
higher ratings be assigned for his service-connected 
disabilities in April 2002.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).  For claims of 
entitlement to increases, an effective date of the earliest 
date as of which it is factually ascertainable that an 
increase in disability occurred may be assigned if the claim 
is received within one year of such date; otherwise, the 
date of receipt of claim must be assigned.  See 38 C.F.R. 
§ 3.400(o).

The veteran submitted a claim of entitlement to service 
connection for a skin disorder on May 13, 2002.  This claim 
was granted in a March 2003 rating decision and a 60 percent 
rating was assigned effective the date of receipt of claim; 
because it was an initial claim, and not one for an 
increase, the date it was factually ascertainable that 
disability occurred was not available for assignment.  The 
award of this 60 percent rating brought the veteran's 
combined disability rating to 70 percent as of May 13, 2002.  
Therefore, as of that date, he became eligible for 
assignment of a total rating if it were to be determined 
that he was unemployable due to service-connected 
disability.  Shortly after the grant of service connection 
for psoriasis, however, an informal conference report 
reflects consideration of a total rating and the finding 
that there was no evidence of unemployability due to a skin 
disorder and left shoulder disability.  

The veteran submitted an application for a total rating 
based on individual unemployability on April 24, 2003.  He 
asserted that he had been unemployed since 1998 with his 
back problems being the, "major factor to my not working 
anymore."  As discussed above, the veteran's back disorder 
is not a service-connected disability.  Based on the medical 
evidence of record, however, it was determined that the 
veteran was not employable and a total rating was assigned 
as of the date of his claim for service connection for 
psoriasis, the date he met the schedular requirements under 
38 C.F.R. § 4.16 for a total rating.

A review of the record reveals that assignment of the date 
of the veteran's psoriasis claim is the appropriate date for 
assignment as that claim may be interpreted as a claim for a 
total rating because the grant of the claim brought the 
veteran to a point where he met the schedular criteria for a 
total rating under § 4.16 and the medical evidence clearly 
showed that he had not been working for quite some time.  
Although the technical date of claim is the date of receipt 
of the application for a total rating in April 2003, it is 
in the veteran's favor to award an earlier date based on the 
claim that brought him to a 70 percent schedular rating.  
This is a liberal interpretation of the record.

There is no legal avenue to assign an effective date prior 
to the date VA received the claim for service connection for 
psoriasis in May 2002.  The April 2002 claims for increased 
ratings had no effect on the grant of a total rating and, as 
a consequence, the Board can find no rationale for using the 
date of that claim as a possible effective date here.  As 
such, an effective date earlier than May 13, 2002, for the 
grant of a total rating is denied.

Special Monthly Pension

The veteran advised VA in April 2002 that he was unable to 
care for himself and that his girlfriend assisted with all 
activities of daily living.  This was interpreted as a 
request for special monthly pension based on the need for aid 
and attendance or being housebound.  It is important to note 
that the veteran was in receipt of nonservice-connected 
disability pension at the time of his 2002 claim.

VA shall pay to each veteran of a period of war who meets the 
service requirements of 38 U.S.C.A. § 1521(j) and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension benefits as prescribed by law.  Special 
monthly pension is payable if the veteran is in need of 
regular aid and attendance of another.  38 U.S.C.A. 
§ 1521(d).

Aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  See 38 C.F.R. § 3.351(b).  A veteran will 
be considered in need of aid and attendance if he is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of 
the visual field to five degrees or less; is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance under 
criteria set forth in 38 C.F.R. § 3.352(a).  

Basic criteria for determining whether an individual 
requires regular aid and attendance are:  inability to dress 
or undress himself or keep himself ordinarily clean and 
presentable, frequent need for adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid, inability 
to feed himself through loss of coordination of upper 
extremities or through weakness, inability to attend to the 
wants of nature, or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect 
the individual from hazards or dangers incident to his daily 
environment.  See 38 C.F.R. § 3.352.

Special monthly pension may be awarded to a veteran who is 
not in need of regular aid and attendance if, in addition to 
having a single permanent disability rated as 100 percent 
disabling, he (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the disability rated as 100 percent disabling 
and involving different anatomical segments or bodily 
systems, or (2) is "permanently housebound" by reason of 
disability or disabilities.  To show that one is permanently 
housebound, there must be evidence of being substantially 
confined to his or her dwelling and the immediate premises 
or, if institutionalized, to the ward or clinical area.

The medical evidence of record shows that the veteran is not 
legally blind or bedridden, nor has he lost the use of his 
hands or feet.  He is currently treated primarily for back 
pain with pain medication, but there is no suggestion in the 
record that the veteran cannot leave his home or care for 
himself.  The veteran lives in his own home and does not 
contend that he is in need of in-patient nursing home care.  
He does not have one disability rated as 100 percent 
disabling.

In November 1998, the veteran's treating physician advised 
that the veteran was not in need of aid and attendance nor 
was he housebound.  In a March 2000 psychiatric evaluation 
report, he was described as easily walking about the office; 
he reported driving himself to the examination.  In 2002, 
the veteran reported having very little use of his left arm, 
but the medical evidence did not reflect any such 
limitation.  In March 2002, it was reported that the veteran 
was doing well with his medications and related having no 
more depression since his pain was controlled with 
medication.  An April 2002 treatment notation reflected 
drug-seeking activities, including reports of having thrown 
away medication.  Upon orthopedic examination in July 2005, 
the veteran related that he no longer drove, used a 
wheelchair when he left the house, and used a cane at home.  
He advised that he needed help with showering, but did not 
describe the need for any help feeding himself or taking 
care of the requirements of nature.

Given the evidence as outlined above, the Board finds that 
the veteran is capable of dressing himself, feeding himself, 
and attending to the wants of nature.  There is nothing in 
the medical evidence and/or the veteran's assertions to 
suggest that he is unable to be alone or that he cannot leave 
his home.  The veteran has not described and/or been treated 
for any injury due to an inability to avoid hazards.  He is 
not legally blind or bedridden, nor has he lost the use of 
his hands or feet.  As noted above, he is not 
institutionalized or in receipt of a 100 percent rating for a 
single disability.  Therefore, the Board finds that the 
veteran is not in need of regular aid and attendance or 
housebound.  Thus, the Board must find that criteria for 
special monthly pension based on the need for regular aid and 
attendance or for being housebound have not been met.  
Consequently, the veteran's claim is denied.

Clear and Unmistakable Error

The veteran asserts that the RO did not obtain and consider 
VA treatment records constructively in its possession dated 
from July 1992 to December 1992 when it increased the 
disability rating for a left shoulder disability from 10 
percent to 20 percent in a December 2, 1992, rating decision.  
The veteran does not argue that rating criteria were 
misconstrued, only that all evidence was not considered and 
that a rating higher than 20 percent should have been 
assigned in 1992.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and 


binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authority or except as provided in 38 C.F.R. §§ 3.105 and 
3.2600.  See 38 C.F.R. § 3.104(a).  

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding will be accepted as correct in the 
absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  The Court propounded a three-pronged test for 
determining when there has been clear and unmistakable error 
committed in a prior decision.  This test is as follows:  (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated,

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error . . . .  If a claimant-
appellant wishes to reasonably raise CUE 
there must be some degree of specificity 
as to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Fugo v. Brown, 6 Vet. App. at 
44.  Similarly, broad brush allegations of "failure to 
follow the regulations" or "failure to give due process," 
or any other general, nonspecific claim of error cannot 
constitute a valid claim of clear and unmistakable error.  
Id.  Additionally, the Court held that VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  See Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994).

The evidence of record at the time of the December 2, 1992, 
rating decision consisted of treatment records dated through 
April 1992 and a VA examination report dated in October 1992.  
As such, the veteran is accurate in his assertion that 
treatment records dated in the latter part of 1992 were not 
before the rating authority at the time of the December 1992 
rating decision.  Consequently, the Board finds that all of 
the facts were not before the adjudicator when a 20 percent 
rating was assigned.  Now that it has been shown that all 
facts were not before the adjudicator, the Board must 
determine if this error, had it not been made, would have 
manifestly changed the outcome at the time it was made.

In October 1993, treatment records through the date of the 
December 1992 rating decision were obtained.  The records 
include an October 1992 x-ray report showing no fracture 
deformity of the left shoulder, no acute disease, and status-
postoperative surgery for recurrent shoulder dislocation.  
The records for the time period from April 1992 to December 
1992 do not show that the veteran's left shoulder was 
ankylosed so as to allow for assignment of a rating higher 
than 20 percent under Diagnostic Code 5200, that movement was 
limited to 25 degrees from his side to allow for a rating 
higher than 20 percent under Diagnostic Code 5201, or that 
there was fibrous union of the humerus to allow for a rating 
higher than 20 percent under Diagnostic Code 5202.  Thus, the 
outcome of the December 1992 rating decision would have been 
the same as it was, the increase of rating to 20 percent, had 
the adjudicator had all of the facts in existence at the time 
of the rating decision.

Given the record as it existed at the time of the December 
1992 rating decision, the Board finds that there is no 
evidence to support the assignment of a rating higher than 20 
percent for left shoulder disability.  The rating specialist 
assigned what he determined to be the most advantageous 
rating at the time, 20 percent, and the evidence 
constructively in VA's possession at that time that was not 
considered by the adjudicator would not have manifestly 
changed the outcome of that decision.  Thus, the Board finds 
that clear and unmistakable error was not committed by the RO 
in its assignment of a 20 percent rating for a left shoulder 
disability in December 1992 and the veteran's claim is 
denied.
















ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.

New and material evidence having not been obtained, the 
claims of entitlement to service connection for bilateral 
hearing loss, bipolar disorder and for post-traumatic stress 
disorder are not reopened and remain denied.

A rating higher than 20 percent prior to July 14, 2005, for a 
left shoulder disability is denied.  A rating higher than 40 
percent for a left shoulder disability is denied.

A rating higher than 60 percent for psoriasis is denied.

An effective date earlier than May 13, 2002, for the award of 
a total rating based on individual unemployability is denied.

Special monthly pension based on the need for aid and 
attendance or for being housebound is denied.

Clear and unmistakable error having not been committed in the 
December 2, 1992, rating decision assigning a 20 percent 
rating for a left shoulder disability, the claim is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


